[Cite as Billiter v. Banks, 2013-Ohio-4324.]
                               STATE OF OHIO, NOBLE COUNTY

                                   IN THE COURT OF APPEALS

                                         SEVENTH DISTRICT

FRED BILLITER, ET AL.,                            )
                                                  )
        PLAINTIFFS-APPELLANTS,                    )
                                                  )
V.                                                )           CASE NO. 12 NO 395
                                                  )
NCI WARDEN EDWARD BANKS,                          )               OPINION
                                                  )                AND
        RESPONDENT-APPELLEE.                      )           JUDGMENT ENTRY

CHARACTER OF PROCEEDINGS:                         Civil Appeal from Court of Common
                                                  Pleas of Noble County, Ohio
                                                  Case No. 212-0027


JUDGMENT:                                         Dismissed

APPEARANCES:
For Plaintiff-Appellant                           Fred Billiter, Pro-se
                                                  #383-177
                                                  N.C.I. D-1 E-41
                                                  15708 McConnelsville Rd.
                                                  Caldwell, Ohio 43724

For Respondent                                    No brief filed




JUDGES:

Hon. Gene Donofrio
Hon. Cheryl L. Waite
Hon. Mary DeGenaro


                                                  Dated: September 26, 2013
[Cite as Billiter v. Banks, 2013-Ohio-4324.]
PER CURIAM.

        {¶1}     Plaintiff-appellant, Fred Billiter, appeals from 22 Noble County Common
Pleas Court judgments dismissing actions against defendants-appellees, N.C.I.
Warden Edward Banks; O.D.R.C. Director Mohr; South Regional Director Voorhies;
the Ohio Department of Rehabilitation and Corrections; the State of Ohio; Governor
Kasich; N.C.I. Deputy Wardens Buchanan, LaRose, Robinson, Duffy; N.C.I. Chief
Business Administrator Brenda Duffy; and N.C.I. Inst. Inspector Williams.
        {¶2}     On February 28, and 29, and March 12, 2012, eleven individuals each
filed a “Petition and Complaint for Civil Action,” a “Class Action Plaintiff’s Affidavit of
Indigence,” a “Class Action Plaintiff’s Affidavit of Previously Civil Filings,” and an
“Individual Plaintiff’s Affidavit of Grievance and Complaint Filings.” The caption on all
of these filings listed “FRED BILLITER, On Behalf of Two Plaintiff Classes” as the
plaintiff. Appellees were listed as the defendants. Each of the eleven petitions is
signed by a different inmate/plaintiff and gives their inmate number. The complaints
do not provide the addresses for any of the named defendants. For many of the
defendants, the complaints do not even provide their first names. Notably, none of
these filings were signed by appellant.
        {¶3}     On March 1, 2012, the same eleven inmates each filed a “Filings to Join
in ‘Petition and Complaint for Civil Action’ as a Similarly Situated Plaintiff/Inmate of
N.C.I.” The captions once again listed appellant as the plaintiff and appellees as the
defendants. And once again, none of these filings were signed by appellant.
        {¶4}     Each of the February 28, 29, and March 1, 2012 filings was assigned a
separate case number by the clerk of courts, resulting in 22 separate cases.
        {¶5}     On June 27, 2012, the trial court put on 22 identical judgment entries
stating the complaints failed to include addresses for the parties as required by Civ.R.
10(A). Therefore, the court dismissed all 22 of the cases. The judgment entries also
stated that costs were assessed to “Plaintiff/Petitioner.”      Copies of the individual
judgment entries were mailed to each of the eleven plaintiffs/ inmates. Copies of all
22 judgment entries were also mailed to appellant.
        {¶6}     Appellant filed a timely notice of appeal listing all 22 case numbers and
requested that the cases be consolidated on appeal. None of the eleven plaintiffs/
                                                                                    -2-


inmates has filed a notice of appeal.
       {¶7}   Additionally, none of the appellees has filed a response. Presumably,
this is because their addresses were not listed and they were never even served with
copies of the complaints.
       {¶8}   For the following reasons, we must dismiss this appeal.
       {¶9}   Appellant does not have standing to appeal the individual judgment
entries in cases filed by the eleven plaintiffs/inmates. Only those parties who can
demonstrate a present interest in the subject matter of the litigation and who have
been prejudiced by the trial court's decision have standing to file an appeal. Still v.
Hayman, 153 Ohio App.3d 487, 794 N.E.2d 751, 2003-Ohio-4113, ¶26 (7th Dist.).
Appellant does not have a present interest in the subject matter of the complaint nor
has he been prejudiced by the trial court’s decisions.
       {¶10} Appellant did not sign any of the complaints. Each filing is signed by a
plaintiff/inmate. Appellant was simply listed in the caption as the plaintiff, “on behalf
of two plaintiff classes.” The individual plaintiffs/inmates state in their filings that they
seek to join in the “Above Captioned case and cause.” The problem, however, is that
there is no “Above Captioned case and cause” of record.
       {¶11} In his brief, appellant asserts that in late February 2012, he mailed two
“legal packets” to the trial court, containing his lawsuit. He claims the clerk of courts
failed to file his action. He then makes allegations that the prison officials likely
motivated the clerk to act in such a manner.
       {¶12} Through his allegations of misconduct, appellant admits that his lawsuit
was never filed.     Although appellant asserts he initially filed a complaint/“legal
packet,” we have no evidence of this purported filing in the record. A court of appeals
is bound by the record and may not consider extraneous facts. Ahmed v. McCort,
7th Dist. No. 02-BA-8, 2004-Ohio-559, ¶3, quoting State v. Morgan, 129 Ohio App.3d
838, 842, 719 N.E.2d 102 (8th Dist.1998). Thus, for our purposes, appellant never
filed a complaint.
       {¶13} Because there is no evidence that appellant’s lawsuit ever existed, the
plaintiffs/inmates could not join in appellant’s non-existent lawsuit.           Moreover,
                                                                                 -3-


appellant does not have a present interest in the subject of the other complaints.
       {¶14} As an aside, we should note appellant fears that because the trial court
mailed copies of all 22 dismissal entries to him, he is responsible for the filing fees in
all of the cases. But since he was not a party to any of those cases, due to the fact
that his case was never filed, any costs in those cases could not be assessed against
him.
       {¶15} For the reasons stated above, this appeal is hereby dismissed at
appellant’s cost.


Donofrio, J. concurs.
Waite, J. concurs.
DeGenaro, P.J. concurs.